Title: To Benjamin Franklin from Vergennes: Three Letters, 22 March 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


I.
à Versles. le 22. Mars 1783.
J’ai l’honneur de vous envoÿer, Monsieur, Copie de la réponse que j’ai reçue de Mr. le Mis. [Marquis] de Castries relativemt. à la Saisie faite sur les déniers provenants de l’armemt. de la frégate Américaine l’Alliance. Cette réponse du Ministre de la Marine ne vous laissera, Monsieur rien à désirer sur les ordres qui ont été donnés pour redresser le procédé irrégulier qui a fait le Sujet de vos plaintes.
J’ai l’honneur d’être très sincérement, Monsieur votre très humble et très obéissant Serviteur./.
De Vergennes
M. franklin./.
 
II.
à Versles. le 22. Mars 1783.
J’ai l’honneur, Monsieur, de vous envoyer copie d’une lettre que j’ai reçüe de Mr. le Mis. de Ségur et de l’état qui y est joint d’effets d’artillerie appartenants au Roi, qui Sont restés à Baltimore. Vous verrés, Monsieur, par la lettre de ce Ministre qu’il propose aux Etats Unis d’en faire l’acquisition conformémt. aux différens prix indiqués sur chacun des articles dont il s’agit. Je vous prie de me faire connoître ce que vous pensez de cette proposition, et de me mettre, le plustôt qu’il vous Sera possible, en état de répondre à Mr. le Mis. de Segur.
J’ai l’honneur d’être Très Sincérement, Monsieur votre très humble et très obéissant Serviteur./.
De Vergennes
M. franklin.
 
III.
A Versles. le 22. Mars 1783.
M. le Cte. de Mercy m’a adressé, M. les pieces que j’ai l’honneur de vous envoyer ci joint en original. Elles concernent la proprieté du navire Den Eersten et de Sa cargaison dont le Corsaire Americain Le Darby S’est emparé. Je vous prie, M. de vouloir bien examiner ces pieces, et Si elles ne vous laissent aucun doute Sur la legitimité de la reclamation dont il S’agit, je Suis bien persuadé que vous ne differerez pas a me mettre à portée de faire une reponse Satisfaisante à M. le Cte. de Mercy.
M. franklin
